Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-23 are rejected under 35 U.S.C. 102(a, 1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over GB 2524779.
For claims 1, 22, GB figure 1 aerosol provider incudes plural aerosol generating areas 4, 6, a power source 3 to provide power to areas 4, 6, power distribution circuitry 8 to distribute power (heat) to each areas 4, 6 based on various parameters present in channels 9, 10   such   as flow rates dosages of each material concentrations, page 10 lines 18-26 and with feedback control, page 12, lines 27-35, damage prevention, page 13, line 32, user preference and to select any arbitrary level from each compartment.  Page 10, lines 11-16 to control nicotine level.  Claims 2, 20 met by GB as shown.  The GB discussion of heater control page 6, line 9, page 10, lines 1-11 is seen to cover the relationships set forth in claims 3-8, 10-11, 14-19, 21.  For claim 23, channels 9, 10 read as portions of storage means.  Claim 5 is to standard or equal  flow usage  usage.  Claims 12, 13, concentration may be measured electrically and pages 10-11, “monitoring and feedback” indicates ability to alter during use.                                                 Claim    9    it seem to be obvious use of UK    device  and teachings  to decide to close  one reservoir and then to increase flow from the other reservoir  for example if only one flavor were desired by user  
Above adequate but for any matter at issue, as alternative, such matter deemed obvious variant.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Neil Abrams whose telephone number is (571)272-2089. The examiner can normally be reached M-F from 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEIL ABRAMS/Primary Examiner, Art Unit 2832